Citation Nr: 1135787	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-12 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for erectile dysfunction, as due to diabetes mellitus, type II.

2.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

4.  Entitlement to a compensable disability rating for peripheral neuropathy of the left foot.

5.  Entitlement to a compensable disability rating for peripheral neuropathy of the right foot.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Montgomery, Alabama and Cleveland, Ohio.

A September 2006 rating decision by the Montgomery RO, inter alia, denied service connection for hearing loss and tinnitus.

In a January 2008 rating decision, the Cleveland RO, inter alia, granted service connection for erectile dysfunction at a noncompensable disability rating, continued a 70 percent disability rating for PTSD, a 20 percent disability rating for diabetes mellitus, type II, noncompensable disability ratings for peripheral neuropathy of the left and right feet and a TDIU rating.  The Board notes that the Veteran claims file was transferred to the Cleveland RO for the purposes of expediting the Veteran's claim, but that the Veteran remained in Alabama.
 
The Veteran perfected his appeal on the issues of entitlement to service connection for hearing loss and tinnitus in June 2008.  

In a January 2009 rating decision, the Montgomery RO determined that the Veteran was considered competent.  The Veteran filed a notice of disagreement (NOD) with this decision, but withdrew his NOD in February 2009.

In an October 2009 rating decision, the Montgomery RO granted entitlement to service connection for bilateral sensorineural hearing loss at a 30 percent disability rating and for tinnitus at a 10 percent disability rating.  As these are considered grants in full of the issues on appeal, they are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In June 2011, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (Videoconference hearing); a copy of this transcript is associated with the record.   

The issues of entitlement to a disability rating in excess of 70 percent for PTSD, entitlement to compensable disability ratings for peripheral neuropathy of the right and left feet and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction has not been manifested by penile deformity.

2.  The competent evidence of record reflects that the Veteran's service-connected diabetes mellitus, type II, does not require regulation of activity.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.115b, Diagnostic Code 7522 (2010).

2.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claims by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter(s) sent to the appellant in March 2008 that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim(s) and of the appellant's and VA's respective duties for obtaining evidence.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a March 2009 statement of the case issued after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  This notice was provided in March 2008.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection for erectile dysfunction.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and examination reports, non-VA medical records and lay statements have been associated with the record.  The appellant was afforded a VA medical examination in November 2007.  Significantly, neither the appellant nor his or her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims addressed in this decision that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

When an appeal involves initial ratings for which service connection was granted and an initial disability rating was assigned, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that the Court, in Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110.  Accordingly, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  

Evaluation of initial disability rating - erectile dysfunction 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The Veteran's erectile dysfunction is currently evaluated under Diagnostic Code 7522, which requires deformity of the penis with loss of erectile power for a compensable rating.  38 C.F.R. § 4.115b, Diagnostic Code 7522.

VA and private medical records show that the Veteran has been treated throughout the appeals period for erectile dysfunction with medication; however, there is no evidence that the Veteran had deformity of the penis with loss of erectile power.  A January 2006 private medical record reflects that the Veteran had normal genitalia.  At his November 2007 VA examination for diabetes mellitus, the Veteran reported that he began having erectile dysfunction in 2005, and that he had problems obtaining and maintaining erections and that medication was only partially effective.  The examiner noted that the Veteran had a normal penis examination.  A November 2008 VA medical record shows that the Veteran's erectile dysfunction was stable on medication.

It should be noted that, at this Videoconference hearing, the Veteran testified that his medication was not helpful, but did not contend that he had deformity of the penis.  

The Board finds that, based upon the evidence of record, the Veteran's service-connected erectile dysfunction does not warrant a compensable disability rating.  The rating criteria for erectile dysfunction clearly reflect that, in order to warrant a compensable disability rating, the Veteran would need to have deformity of the penis; however, in this case, there is no evidence that the Veteran has such symptomatology.  The medical evidence of record reflects normal genitalia and that the Veteran himself has confirmed that he does not have any deformity of his penis.  As such, a higher disability rating under Diagnostic Code 7522 is not warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7522.

The Board has considered whether rating the Veteran's erectile dysfunction under another Diagnostic Code would provide him with a higher evaluation; however, the only other Diagnostic Codes pertaining to problems with the penis that include a higher disability rating involve removal of the penis or removal of glans, and neither of these scenarios are relevant to the Veteran's case.  38 C.F.R. § 4.115b, Diagnostic Codes 7520, 7521 (2010).

Significantly, the Board finds that the medical evidence demonstrates consistently and throughout that, over the entire appeals period, the Veteran meets the criteria for a noncompensable disability rating for his service-connected erectile dysfunction.  Fenderson, supra..

As the preponderance of the evidence is against the Veteran's claims for an increased disability rating for his erectile dysfunction, the "benefit-of-the-doubt" rule is not applicable and the Board must deny his claims.  See 38 U.S.C.A. 
§ 5107(b).

Increased disability rating - diabetes mellitus, type II

The Veteran contends that his service-connected diabetes mellitus, type II, is more severe than is reflected by his current 20 percent disability rating.  The Veteran's diabetes mellitus is rated under Diagnostic Code 7913, which provides that a 20 percent disability rating is warranted when the Veteran has diabetes mellitus which requires insulin and restricted diet, or an oral hypoglycemic agent and restricted diet.  A 40 percent disability rating is warranted when the Veteran's diabetes mellitus requires insulin, restricted diet and regulation of activities.  A 60 percent disability rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  A 100 percent disability rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Regulation of activities is defined by this Diagnostic Code as the 'avoidance of strenuous occupational and recreational activities.'  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

An April 2006 VA medical record shows that the Veteran was taking metformin to treat his diabetes mellitus, and that he was advised to walk or incorporate other regular exercise totaling 30 minutes three times per week minimum or as tolerated. 

A November 2007 VA general medical examination report shows that the Veteran's diabetes mellitus, Type II was in good control on medication.  At his hearing, the Veteran indicated that he did not take insulin at that time to treat his diabetes mellitus, and the he had been exercising by walking in his years.  When asked by his representative whether he had been told by his doctor to avoid cutting the grass and doing physical work because it made it harder to control his blood sugars, the Veteran replied that his doctor had told him not to overdo it, and that he should always wear something on his feet.

The Board finds that, based upon the evidence of record, a disability rating for the Veteran's service-connected diabetes mellitus, type II, in excess of 20 percent, is not warranted.  Based on the rating criteria for diabetes mellitus, the relevant issue in this case is whether the Veteran's activities have been regulated due to his diabetes mellitus.  The competent evidence of record does not show that this is the case.  The medical evidence of record reflects that the Veteran was actually encouraged to exercise.  Even at his hearing, the Veteran indicated that he had been exercising in his yard.  While, at his representative's prompting, the Veteran reported that his doctor had told him to take it easy, the medical evidence of record shows that his service-connected diabetes mellitus, type II, has been well controlled.  In fact, at his hearing, the Veteran testified that he was not even taking insulin to treat his diabetes mellitus, type II at that point.  The Board therefore finds that the evidence does not support a higher rating for his service-connected diabetes mellitus, type II under the pertinent Diagnostic Code pertaining to diabetes mellitus.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Significantly, the Board finds that the medical evidence demonstrates consistently and throughout that, over the entire appeals period, the Veteran meets the criteria for a 20 percent disability rating for his service-connected diabetes mellitus, type II.  Hart.

As the preponderance of the evidence is against the Veteran's claim for an increased disability rating for his diabetes mellitus, type II, the "benefit-of-the-doubt" rule is not applicable and the Board must deny his claim.  See 38 U.S.C.A. § 5107(b).

Extra-Schedular Ratings 

The Court recently clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  First, the Board concludes that the Veteran's erectile dysfunction and diabetes mellitus, type II, taken separately, do not present such an exceptional disability picture such that his current disability ratings are inadequate.  The Board finds that the rating criteria for these disabilities adequately contemplate the Veteran's symptoms associated with his service-connected erectile dysfunction and diabetes mellitus, type II.  As such, the Veteran's level of impairment is within the governing norms contemplated by the rating criteria, which reasonably describes his erectile dysfunction and diabetes mellitus, type II symptomatology.   Finally, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalization during the appeal period.  Nor does the evidence show that the Veteran's service-connected erectile dysfunction and diabetes mellitus, type II, each taken alone, cause his unemployment, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule, beyond the level of already compensated employment impairment.

Thus, the evidence does not support referring this case for an extra-schedular evaluation.  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

A compensable disability rating for erectile dysfunction, as due to diabetes mellitus, type II, is denied.

A disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.


REMAND

The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  

As an initial matter, the Veteran testified that he received psychiatric treatment at least once every three months, and that he is prescribed medication through VA to treat his PTSD.  The Veteran also testified that he receives treatment for his peripheral neuropathy of his feet at the Birmingham, Alabama VA clinic.  The most recent treatment records in the claims file are from November 2008.  As such, on remand, current medical records, showing treatment for the Veteran's psychiatric disabilities and his peripheral neuropathy of his right and left feet, should be obtained.

In this case, with respect to the Veteran's claim for an increased rating for his PTSD rating, the Board notes that his last VA examination was in November 2007.  The examiner noted that the Veteran had retired in September 2007, and that he had been eligible for retirement due to duration of work and medical.  He indicated that he was put on medical leave in 2005 due to PTSD symptoms.  The examiner noted that the Veteran's medical charts showed that his occupational release was due to cognitive problems and that the doctor had advised him not to operate heavy machinery or to drive secondary to concentration deficits.  He also reported that he began having panic attacks at work.  The Veteran also submitted a private doctor's statement dated in medical records which reflected the diagnoses of dementia (mild) Alzheimer's type, PTSD with panic disorder and agoraphobia, and depressive disorder, in remission.  The examiner noted that the Veteran's prognosis was guarded and that he could not work.  As such, the Veteran should be afforded a VA psychiatric examination to determine the current nature and severity of his PTSD, and whether he is unable to work due to his service-connected disabilities, including PTSD.


With respect to the Veteran's claim for increased disability ratings for his service-connected on of the right and left feet, the Veteran's most recent examination was provided in November 2007.  However, at his hearing, the Veteran indicated that his symptoms have worsened since this examination.  He specifically stated that he had increased numbness, tingling and pain.  As such, the Board finds that the Veteran should be provided with a VA examination to determine the current nature and severity of his service-connected peripheral neuropathy of his right and left foot.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all health care providers that have treated him for his psychiatric disorders and his peripheral neuropathy of his left and right feet.  The AOJ should attempt to obtain records from each health care provider he identifies that might have available records.  If records are unavailable, please have the provider so indicate.  

2.  The AOJ should make arrangements for the Veteran to be afforded a psychiatric examination, by an appropriate specialist, to determine the current nature and severity of his service-connected PTSD and whether he is unable to obtain or sustain gainful employment as a result of such disorder.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The psychiatric examiner is to assess the nature and severity of the Veteran's PTSD in accordance with the latest AMIE worksheet for rating psychiatric disorders.  The examination report should include a complete discussion of the Veteran's subjective complaints, findings on mental status examination, and a multi- axial diagnosis with Global Assessment of Functioning (GAF) score.

The examiner should also provide an opinion as to whether the Veteran's service-connected PTSD renders him unable to obtain or maintain substantially gainful employment.   

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

3.  The AOJ should make arrangements for the Veteran to be afforded an neurological examination, by an appropriate specialist, to determine the current nature and severity of his service-connected peripheral neuropathy of the right and left feet.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The neurological examiner is to assess the nature and severity of the Veteran's peripheral neuropathy of the right and left feet in accordance with the latest AMIE worksheet for rating neurological disorders of the lower extremities.  

The Diagnostic Codes applicable to nerve impairment distinguish the types of paralysis--complete and incomplete.  Under incomplete paralysis, the degree of paralysis is further broken down into three or four categories: severe, moderately severe, moderate, and mild.  With these categories in mind, the examiner should classify the appellant's right lower extremity impairments, distinguishing among the categories and using the results of all pertinent testing of record.

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

4.  After completion of the above, the AOJ should readjudicate the appellant's claims, to include the claim for TDIU.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case. The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


